PER CURIAM.
Defendant appeals a conviction of burglary. The sole assignment of error challenges the receipt in *619evidence of certain exhibits which the state said had been stolen in the burglary.
The assignment asserts that the state did not show that certain firearms and other objects were in the same condition at the time of the trial as when they were stolen. The assignment is without merit. No issue was made about the condition of the property. The issue, upon the objection to the exhibits, was whether the objects offered in evidence were the same objects which other witnesses had turned over to the police. The trial court was satisfied that the state had laid a proper foundation by showing a chain of possession at all times after the police came into possession of the property.
One of the issues for the jury was whether or not the exhibits had been stolen in the burglary. Upon this issue, testimonial evidence was received. There is nothing in the record to suggest that the condition of the exhibits was changed or changeable. Neither is there a suggestion that the probative value of the exhibits or their identification by the various witnesses could have been influenced in any manner by changes, if any, in the condition of the exhibits. In such a case, it is sufficient for the trial court to satisfy itself that a challenged exhibit has not been altered in any important respects. State v. Anderson, 242 Or 368, 375, 409 P2d 681 (1966).
Affirmed.